DISMISS and Opinion Filed December 20, 2018




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00826-CV

                                 JOSE GARCIA III, Appellant
                                           V.
                                KAREN HERNANDEZ, Appellee

                        On Appeal from the County Court at Law No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. CC-17-04321-A

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       The clerk’s record in this case is past due. By letter dated September 21, 2018, we informed

appellant the clerk’s record had not been filed because appellant had not paid for the clerk’s record.

We directed appellant to provide verification of payment or arrangements to pay for the clerk’s

record or to provide written documentation appellant had been found entitled to proceed without

payment of costs within ten days. We cautioned appellant that failure to do so would result in the

dismissal of this appeal without further notice. To date, appellant has not provided the required

documentation, nor otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                /Carolyn Wright/
                                                CAROLYN WRIGHT
                                                CHIEF JUSTICE

180826F.P05




                                             –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 JOSE GARCIA III, Appellant                       On Appeal from the County Court at Law
                                                  No. 1, Dallas County, Texas
 No. 05-18-00826-CV       V.                      Trial Court Cause No. CC-17-04321-A.
                                                  Opinion delivered by Chief Justice Wright.
 KAREN HERNANDEZ, Appellee                        Justices Evans and Brown participating.

      In accordance with this Court’s opinion of this date, the appeal this DISMISSED.

       It is ORDERED that appellee KAREN HERNANDEZ recover her costs of this appeal
from appellant JOSE GARCIA III.


Judgment entered December 20, 2018.




                                            –3–